EBAY INC.

DEFERRED COMPENSATION PLAN

1

TABLE OF CONTENTS

Page

      ARTICLE I. TITLE AND DEFINITIONS

1.1
1.2
  Title.
Definitions.

      ARTICLE II. PARTICIPATION
ARTICLE III. CONTRIBUTIONS

3.1
3.2
3.3
3.4
  Elections to Defer Compensation
Distribution Elections.
Company Contributions
FICA and Other Taxes.

      ARTICLE IV. INVESTMENTS

4.1
4.2
4.3
  Measurement Funds.
Investment Elections.
Compliance with Section 16 of the Exchange Act.

      ARTICLE V. ACCOUNTS

5.1
5.2
  Accounts.
Subaccounts.

      ARTICLE VI. VESTING
ARTICLE VII. DISTRIBUTIONS

7.1
7.2
7.3
7.4
7.5
  Distribution of Accounts.
Hardship Distribution.
Effect of a Change in Control.
Inability to Locate Participant.
Prohibition on Acceleration of Distributions.

      ARTICLE VIII. ADMINISTRATION

8.1
8.2
8.3
8.4
8.5
8.6
8.7
8.8
8.9
8.10
8.11
  Committee.
Administrator.
Committee Action.
Powers and Duties of the Committee.
Delegation of Authority..
Construction and Interpretation.
Information.
Compensation, Expenses and Indemnity.
Quarterly Statements.
Disputes.
Compliance with Section 409A of the Code

      ARTICLE IX. MISCELLANEOUS

9.1
9.2
9.3
9.4
9.5
9.6
9.7
9.8
9.9
9.10
9.11
9.12
9.13
9.14
9.15
9.16
  Unsecured General Creditor.
Restriction Against Assignment.
Withholding.
Amendment, Modification, Suspension or Termination.
Designation of Beneficiary.
Governing Law.
Compliance with Code Section 162(m)
Payments on Behalf of Persons Under Incapacity.
Limitation of Rights
Exempt ERISA Plan
Notice
Errors and Misstatements
Pronouns and Plurality
Severability
Status
Headings.

2

eBay Inc., a Delaware corporation (the “Company”), and its direct and indirect
subsidiaries hereby establish and maintain this eBay Inc. Deferred Compensation
Plan (the “Plan”) which is designed to provide certain benefits for a select
group of management and highly compensated employees through deferrals of salary
and incentive compensation. This Plan shall be effective as of January 1, 2008.

The Plan is intended to comply with the requirements of Sections 409A(a)(2),
(3) and (4) of the Code and the Treasury Regulations and other guidance issued
by the Secretary of the Treasury thereunder. To the extent permitted by such
Treasury Regulations or other guidance, the Plan may be amended to conform to
the requirements of Section 409A of the Code.

ARTICLE I.

TITLE AND DEFINITIONS

1.1 Title. This Plan shall be known as the eBay Inc. Deferred Compensation Plan.

1.2 Definitions.

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

(a) “Account” or “Accounts” shall mean a Participant’s Deferral Account and/or
Company Account.

(b) “Administrator” shall mean the individuals designated by the Committee (who
need not be a member of the Committee) to handle the day-to-day Plan
administration. If the Committee does not make such a designation, the
Administrator shall be the Vice-President of Human Resources Operations of the
Company, or any successor position.

(c) “Affiliate” has the meaning ascribed to such term in Rule 12b-2 promulgated
under the Exchange Act.

(d) “Base Salary” shall mean a Participant’s annual base salary, excluding
bonus, incentive and all other remuneration for services rendered to the
Company, prior to reduction for any salary contributions to a plan established
pursuant to Section 125 or 423 of the Code or intended to be qualified pursuant
to Section 401(k) of the Code and prior to reduction for deferrals under this
Plan.

(e) “Beneficial Owner” has the meaning set forth in Rule 13d-3 under the
Exchange Act.

(f) “Beneficiary” or “Beneficiaries” shall mean the person or persons, including
a trustee, personal representative or other fiduciary, last designated in
writing by a Participant to receive the benefits specified hereunder in the
event of the Participant’s death in accordance with Section 9.5.

(g) “Board of Directors” or “Board” shall mean the Board of Directors of the
Company.

(h) “Bonus” shall mean an incentive award earned by a Participant under the
Company’s short-term incentive plan.

(i) “Change in Control” shall be deemed to have occurred when any event or
transaction described in paragraph (1), (2), (3) or (4) occurs, subject to
paragraph (5):

(1) Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities; or

(2) The following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including, but not limited to, a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(3) There is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than
(A) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company, at least
a majority of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates other than in
connection with the acquisition by the Company or its affiliates of a business)
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities; or

(4) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least a majority of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

(5) An event or transaction described in paragraph (1), (2), (3), or (4) shall
be a “Change in Control” only if such event or transaction is a “change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation,” within the meaning of
Section 409A(a)(2)(A)(v) of the Code, to the extent provided by the Secretary of
the Treasury.

(j) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(k) “Committee” shall mean the Compensation Committee of the Board of Directors.

(l) “Company” shall mean eBay Inc. and any successor corporations. Company shall
also include each corporation which is a member of a controlled group of
corporations (within the meaning of Section 414(b) of the Code) of which eBay
Inc. is a component member.

(m) “Company Account” shall mean the bookkeeping account maintained by the
Company for each Participant that is credited with an amount equal to the
Company Contribution, if any, debited by amounts equal to all distributions to
and withdrawals made by the Participant and/or his Beneficiary and adjusted for
investment earnings and losses pursuant to Article V.

(n) “Company Contributions” shall mean any discretionary employer contribution,
if any, made to the Plan on behalf of Eligible Individuals.

(o) “Compensation” shall mean Base Salary and Bonus, and at the Committee’s
discretion, Restricted Stock Units that the Participant who is an employee is
entitled to receive for services rendered to the Company.

(p) “Deferral Account” shall mean the bookkeeping account maintained by the
Company for each Participant that is credited with amounts equal to the portion
of the Participant’s Compensation that he elects to defer pursuant to
Section 3.1, debited by amounts equal to all distributions to and withdrawals
made by the Participant and/or his Beneficiary and adjusted for investment
earnings and losses pursuant to Article V. The Deferral Account may be further
subdivided into subaccounts as determined by the Committee.

(q) “Deferral Election Form” shall mean the form designated by the Committee for
purposes of making deferrals under Section 3.1.

(r) “Disability” or “Disabled” means, with respect to a Participant, that the
Participant:

(1) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or

(2) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three months under an
accident or health plan covering employees of such Participant’s Employer,

as determined in accordance with Section 409A(a)(2)(C) of the Code and the
Treasury Regulations thereunder.

(s) “Distributable Amount” of a Participant’s subaccounts with respect to a Plan
Year shall mean the sum of the vested balance of the subaccount in a
Participant’s Deferral Account and Company Account with respect to such Plan
Year.

(t) “Effective Date” shall mean January 1, 2008.

(u) “Election Period” with respect to a Plan Year shall mean the period
designated by the Committee; provided, however, that such period shall be no
less than ten business days. The Election Period with respect to a Plan Year
shall end not later than the last day of the prior Plan Year; provided, however,
that, in the case of an Eligible Individual who first becomes eligible to
participate in the Plan during a Plan Year, the Election Period may be the
thirty (30) day period commencing on the date such Eligible Individual first
becomes eligible to participate in accordance with Section 409A(a)(4)(B)(ii) of
the Code and the Treasury Regulations thereunder; and provided, further, in the
case of an Eligible Individual’s election to defer a Bonus (or portion thereof)
for a Plan Year that is performance-based compensation based on services over a
period of at least twelve (12) months, within the meaning of
Section 409A(a)(4)(B)(iii) of the Code and the Treasury Regulations thereunder,
the Election Period may be a period designated by the Committee during such Plan
Year that satisfies the requirements of Section 409A(a)(4)(B)(iii) of the Code
and the Treasury Regulations thereunder.

(v) “Eligible Individual” shall mean those Executives selected by the Committee.
The Committee may, in its sole discretion, select such other individuals to
participate in the Plan who do not otherwise meet the foregoing designation.

(w) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

(x) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the applicable rules and regulations thereunder.

(y) “Executive” shall mean an executive of the Company who is on the U.S.
payroll and who holds a position as Vice President or who holds a position with
a more senior grade level than Vice President, or is otherwise designated by the
Committee.

(z) “401(k) Plan” shall mean the eBay Inc. 401(k) Savings Plan maintained by the
Company under Code Section 401(k), as in effect from time to time or as
applicable for any Participant, a plan maintained by a direct or indirect
subsidiary of the Company under Code Section 401(k).

(aa) “Measurement Fund” shall mean one or more of the investment funds selected
by the Committee pursuant to Section 4.1.

(bb) “Participant” shall mean any Eligible Individual who becomes a Participant
in accordance with Article II and who has not received a complete distribution
of the amounts credited to his Accounts.

(cc) “Payroll Date” shall mean, with respect to any Participant, the date on
which he would otherwise be paid Compensation.

(dd) “Payment Date” shall mean the time as soon as practicable after one of the
following dates as designated by the Participant in his distribution form
election with respect to a Plan Year:

(1) the first business day of the seventh calendar month following the date of
the Participant’s Separation from Service or Disability, or

(2) the earlier of: (i) the first business day of June of a calendar year
specified by the Participant that is no earlier than the year after the year in
which the Compensation would have been paid but for the Participant’s election
to defer such Compensation, or (ii) the first business day of the seventh
calendar month following the date of the Participant’s Separation from Service
or Disability.

“Payment Date” shall also mean the Scheduled In-Service Withdrawal Date elected
in accordance with the provisions of Section 7.1(b).

(ee) “Person” means any person, entity or “group” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, except that such term
shall not include (1) the Company or any of its Affiliates, (2) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, (4) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, or (5) a person or group
as used in Rule 13d-1(b) under the Exchange Act.

(ff) “Plan” shall mean the eBay Inc. Deferred Compensation Plan set forth
herein, as amended from time to time.

(gg) “Plan Year” shall mean the twelve (12) consecutive month period beginning
on each January 1 and ending on each December 31.

(hh) “Restricted Stock Units” shall mean restricted stock units granted to
Executives under the eBay Inc. 2008 Incentive Award Plan, eBay Inc. 1999 Global
Equity Incentive Plan and eBay Inc. 1998 Equity Incentive Plan, or any other
equity compensation plans approved by the Company’s Stockholders.

(ii) “Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act, as
such Rule may be amended from time to time.

(jj) “Scheduled In-Service Withdrawal Date” shall mean the earlier of: (i) the
first business day of June of a calendar year specified by the Participant that
is no earlier than the year after the year in which the Compensation would have
been paid but for the Participant’s election to defer such Compensation, or
(ii) the first business day of the seventh calendar month following the date of
the Participant’s Separation from Service or Disability.

(kk) “Separation from Service” shall mean with respect to a Participant, such
Participant’s Termination, if such Termination is a “separation from service,”
within the meaning of Section 409A(a)(2)(A)(i) of the Code, as determined by the
Secretary of the Treasury (or such Participant’s other “separation from
service,” as so defined).

(ll) “Subaccount” or “Subaccounts” shall mean the subaccount or subaccounts
maintained with respect to a Participant’s Deferral Account or Company Account.

(mm) “Termination” shall mean for any Participant who is an employee, ceasing to
be an employee of the Company for reasons other than death or Disability. If a
Participant is both an employee of the Company and a member of the Board of
Directors, he shall not have a Termination until he resigns from both positions.

(nn) “Valuation Date”, with respect to the Measurement Funds that are available
under the 401(k) Plan, shall have the same meaning as under the 401(k) Plan. For
purposes of other Measurement Funds, “Valuation Date” shall be as determined by
the Committee.

ARTICLE II.

PARTICIPATION

(a) An Eligible Individual shall become a Participant in the Plan by
(1) electing to make deferrals in accordance with Section 3.1 or receiving a
Company Contribution and (2) filing with the Company such other forms as the
Committee may reasonably require for participation hereunder.

(b) An Eligible Individual who completes the requirements of the preceding
subsection of this Article II shall commence participation in this Plan as of
the first day of the Plan Year with respect to which Compensation is elected to
be deferred.

ARTICLE III.

CONTRIBUTIONS

3.1 Elections to Defer Compensation

(a) General Rule. Each Eligible Individual may defer Compensation for a Plan
Year by filing with the Administrator a Deferral Election Form for such Plan
Year that conforms to the requirements of this Section 3.1, no later than the
last day of the applicable Election Period for such Plan Year. The Committee may
permit an Eligible Individual who first becomes eligible to participate in the
Plan during a Plan Year to have his first Election Period during such Plan Year.
An election to defer Compensation for a Plan Year must be filed during the
Election Period prior to the effective date of such election and shall be
effective only for Compensation that constitutes compensation for services
performed during periods during the Plan Year beginning after the effective date
of such election. Notwithstanding the previous sentence, if an Eligible
Individual’s Bonus (or portion thereof) is a performance-based compensation
based on services performed over a period of at least twelve (12) months, within
the meaning of Section 409A(a)(4)(B)(iii) and the Treasury Regulations
thereunder, the Committee may permit such Eligible Individual to file an
election to defer such Bonus (or such portion thereof), or change such Eligible
Individual’s prior election to defer such Bonus (or such portion thereof), no
later than six months before the end of the period over which such services are
to be performed, under the terms and conditions specified by the Committee, in
accordance with Section 409A(a)(4)(B)(iii) of the Code and the Treasury
Regulations thereunder. A Participant shall make a separate election to defer
Compensation for each Plan Year.

(b) Special Rules. Notwithstanding the above, the following restrictions apply
to deferrals of Restricted Stock Units.

(1) Restricted Stock Units. A Participant may elect to defer Restricted Stock
Units (or a portion thereof), to the extent permitted by the Committee. In order
to defer Restricted Stock Units (or a portion thereof), an eligible Participant
must file the appropriate Deferral Election Form no later than the election date
required under Section 409A of the Code and the Treasury Regulations thereunder.
A Participant’s election to defer Restricted Stock Units shall be effective only
for the Restricted Stock Units (or a portion thereof) that constitute
compensation for services performed during periods during the Plan Year (or a
subsequent Plan Year) after the effective date of the Participant’s deferral
election, or as otherwise permitted under Section 409A of the Code and the
Treasury Regulations thereunder.

(2) Limitation on Deferrals. A Participant may elect to defer Restricted Stock
Units or any portion thereof, only to the extent such deferral satisfies the
requirements of Section 409A of the Code and the Treasury Regulations
thereunder.

(c) Deferral Amounts.

(1) The amount of Compensation which a Participant may elect to defer for a Plan
Year is such Compensation earned on or after the time at which the Participant
elects to defer each Plan Year in accordance with Section 3.1(a), and which is
earned during such Plan Year. The applicable limitations for any Participant
shall be determined by the Committee, determined as of the first day of the
Election Period for such Plan Year.

(2) Each Participant shall be permitted to defer, in any whole percentage:
(A) from 5% to 50% of Base Salary, (B) from 5% to 100% of his Bonus and (C) from
5% to 100% of his Restricted Stock Units, subject to Section 3.1(b), rounded
down to the nearest whole share.

(c) Notwithstanding the limitations established above, the total amount deferred
by a Participant shall be limited in any calendar year, if necessary, to satisfy
the Participant’s income and employment tax withholding obligations (including
Social Security, unemployment and Medicare), and the Participant’s employee
benefit plan contribution requirements, determined on the first day of the
Election Period for such Plan Year, as determined by the Committee.

(d) Duration of Deferral Election.

(1) A Participant shall not modify or suspend his election to defer Compensation
during a Plan Year.

(2) A Participant must file a new deferral election for each subsequent Plan
Year. In the event a Participant fails to file a timely deferral election for
the next Plan Year, he shall be deemed to have elected not to defer any
Compensation for such Plan Year.

(e) Elections. Subject to the limitations of subsection (b), any Eligible
Individual who does not elect to defer Compensation during his Election Period
for a Plan Year may subsequently become a Participant.

3.2 Distribution Elections.

(a) General Rule. Each Participant shall make a separate distribution election
with respect to each Plan Year for which such Participant elects to defer
Compensation in accordance with Section 3.1. A Participant’s distribution
election with respect to a Plan Year shall apply to: (1) the subaccount in his
Deferral Account to which shall be credited the amount equal to the portion of
his Compensation earned during such Plan Year that he elects to defer pursuant
to Section 3.1; and (2) the subaccount in his Company Account to which shall be
credited the amount equal to the Company Contribution for such Plan Year, if
any. A Participant’s distribution election with respect to a Plan Year shall
elect the Payment Date and the form of distribution of his Distributable Amount
with respect to such Plan Year for purposes of distributions under subsection
7.1(a) in the event of such Participant’s Separation from Service or Disability.
Such Payment Date and distribution form elections shall be made on such
Participant’s Deferral Election Form during the Election Period for which such
Participant elects to defer Compensation under Section 3.1 for such Plan Year,
and such Payment Date and distribution form elections with respect to such Plan
Year shall be irrevocable, except as provided in subsection (b). A Participant
may elect any Payment Date described in Section 1.2(dd), and may elect
distribution in the normal form, as described in paragraph 7.1(a)(1), or an
optional form described in subparagraphs 7.1(a)(2)(A), (B) or (C). In the event
a Participant fails to elect a Payment Date for his Distributable Amount with
respect to a Plan Year, his Payment Date for his Distributable Amount with
respect to such Plan Year shall be the date described in Section 1.2(dd)(1). In
the event a Participant fails to make a distribution form election for his
Distributable Amount with respect to a Plan Year, his Distributable Amount with
respect to such Plan Year shall be distributed in the normal form, as described
in paragraph 7.1(a)(1) in the event of his Separation from Service or
Disability, except as provided in subsection (b). Except as provided in
subsection (b), a Participant’s distribution for his Distributable Amount with
respect to a Plan Year shall be made or commence as soon as administratively
practicable after such Participant’s Payment Date.

(b) Changes to Distribution Form Election. Subject to subsection (e), a
Participant may change his distribution form election for his Distributable
Amount with respect to a Plan Year in accordance with this subsection (b) as
follows:

(1) Change from Lump Sum. If such Participant elected to receive the
distribution of his Distributable Amount with respect to a Plan Year in the
event of his Separation from Service or Disability in the normal form, as
described in paragraph 7.1(a)(1) ( i.e., a lump sum), such Participant may
change such distribution form election by making a new distribution form
election for his Distributable Amount with respect to such Plan Year providing
for distribution in one of the following forms, with such distribution made or
commencing on the fifth anniversary of his initially elected Payment Date:

(A) a lump sum, or

(B) annual installments (calculated as set forth at Section 7.1(a)(6)) over a
period of from two (2) up to fifteen (15) years.

(2) Change from Installments. If such Participant elected to receive the
distribution of his Distributable Amount with respect to a Plan Year in the
event of his Separation from Service or Disability in an optional form, as
provided in subparagraph 7.1(a)(2) (i.e., annual installments over a period of
years), such Participant may change such distribution form election by making a
new distribution form election for his Distributable Amount with respect to such
Plan Year providing for distribution in one of the following forms, with such
distribution commencing on the fifth anniversary of his initially elected
Payment Date:

(i) a lump sum, provided that no installments have commenced with respect to
such Plan Year,

(ii) annual installments (calculated as set forth at Section 7.1(a)(6)) over the
period of years specified in such Participant’s initial distribution form
election, provided that no installments have commenced with respect to such Plan
Year, or

(iii) annual installments (calculated as set forth at Section 7.1(a)(6)) over a
period of from two (2) up to fifteen (15) years, provided that such period
exceeds the period of years specified in such Participant’s initial distribution
form election, and provided, further, that no installments have commenced with
respect to such Plan Year.

(3) A Participant may make only one change to his distribution form election
with respect to a Plan Year under this subsection (b).

(c) Election of Scheduled In-Service Withdrawal Date. A Participant may elect a
Scheduled In-Service Withdrawal Date with respect to his deferrals of
Compensation (including any investment earnings on such amounts) plus any
Company Contributions to the extent vested, if any, (the “Withdrawal Amount”)
with respect to a Plan Year. Such election of a Scheduled In-Service Withdrawal
Date for such Participant’s Withdrawal Amount with respect to a Plan Year shall
be made by such Participant during the Election Period for which such
Participant elects to defer Compensation under Section 3.1 for such Plan Year,
and such election of a Scheduled In-Service Withdrawal Date shall be
irrevocable, except as provided in subsection (d). A Participant may make
separate Scheduled In-Service Withdrawal Date elections for his deferrals of
Compensation (including any investment earnings on such amounts) with respect to
different Plan Years. A Participant’s Withdrawal Amount with respect to a Plan
Year shall be credited to subaccounts under such Participant’s Accounts for such
Plan Year. A Participant shall not be required to elect a Scheduled In-Service
Withdrawal Date with respect to his deferrals of Compensation for a Plan Year
and, if a Participant fails to make an election of a Scheduled In-Service
Withdrawal Date for a Plan Year, no Scheduled In-Service Withdrawal Date shall
apply with respect to his deferrals of Compensation for such Plan Year.

(d) Change of Scheduled In-Service Withdrawal Date. Subject to subsection (e),
if a Participant elected a Scheduled In-Service Withdrawal Date with respect to
his deferrals of Compensation (including any investment earnings on such
amounts) with respect to a Plan Year, such Participant may change such Scheduled
In-Service Withdrawal Date for the Withdrawal Amount with respect to such Plan
Year by electing a new Scheduled In-Service Withdrawal Date for the Withdrawal
Amount with respect to such Plan Year that is not less than five years later
than the Scheduled In-Service Withdrawal Date previously elected by such
Participant for such Plan Year. A Participant who has not elected a Scheduled
In-Service Withdrawal Date for his deferrals of Compensation (including any
investment earnings on such amounts) for a Plan Year may not subsequently elect
a Scheduled In-Service Withdrawal Date for his deferrals of Compensation
(including any investment earnings on such amounts) for such Plan Year. A
Participant may make only one change to the Scheduled In-Service Withdrawal Date
with respect to each Plan Year under this subsection (d).

(e) Limitation on Distribution Changes. A Participant’s election to change his
distribution form election with respect to a Plan Year under subsection (b), or
change of a Scheduled In-Service Withdrawal Date with respect to a Plan Year
under subsection (d), shall be subject to the following limitations:

(1) The Participant’s election to change his distribution election form with
respect to a Plan Year, or change his Scheduled In-Service Withdrawal Date with
respect to a Plan Year, shall not take effect until at least twelve (12) months
after his election to change the distribution form election, or Scheduled
In-Service Withdrawal Date, is made. If the distribution of such Participant’s
Distributable Amount with respect to a Plan Year (in the case of a change in his
distribution election form), or the distribution of the Withdrawal Amount with
respect to such Plan Year (in the case of a change in his Scheduled In-Service
Withdrawal Date), is made or commenced before the election to change his
distribution form election or Scheduled In-Service Withdrawal Date, as the case
may be, becomes effective, the election to change his distribution form election
or Scheduled In-Service Withdrawal Date shall not thereafter become effective,
and distributions shall be made in accordance with the distribution form
election, and Scheduled In-Service Withdrawal Date (if any), as applicable, in
effect prior to the Participant’s election to change.

(2) The Participant’s election to change his distribution election form with
respect to a Plan Year, or change his Scheduled In-Service Withdrawal Date with
respect to a Plan Year, shall provide that each payment with respect to such new
distribution form election, or new Scheduled In-Service Withdrawal Date, shall
be deferred for a period of not less than five years from the date such payment
would otherwise have been made.

(3) The Participant’s election to change his Scheduled In-Service Withdrawal
Date with respect to a Plan Year shall not be made less than twelve (12) months
prior to the date of the first scheduled payment under the Participant’s initial
election of the Scheduled In-Service Withdrawal Date with respect to such Plan
Year.

The limitations under this subsection (e) shall be applied in accordance with
Section 409A(a)(4)(C) of the Code and the Treasury Regulations thereunder.

3.3 Company Contributions

(a) For any Plan Year, the Company may, but is under no obligation to, make
contributions on behalf of a Participant in addition to the Participant’s
elective deferrals. Such contributions may be in any amount or form (for
example, matching or profit sharing contributions) and subject to any conditions
or terms as the Company, in its sole discretion, deems appropriate.

(b) The Company Contribution for a Plan Year shall be credited to a
Participant’s Company Account in the manner determined by the Committee.

3.4 FICA and Other Taxes.

(a) Annual Deferral Amounts. For each Plan Year in which a Participant who is an
employee makes a deferral under Section 3.1, the Company shall withhold from
that portion of the Participant’s Compensation that is not being deferred, in a
manner determined by the Company, the Participant’s share of FICA and other
employment taxes on such amount. If necessary, the Committee may reduce the
Participant’s deferrals under Section 3.1 or make deductions from his Deferral
Account in order to comply with this Section, to the extent permitted under
Section 409A of the Code and the Treasury Regulations thereunder.

(b) Company Amounts. For each Plan Year in which a Participant is credited with
a contribution to his Company Account under Section 3.3, the Company shall
withhold from the Participant’s Compensation that is not deferred, in a manner
determined by the Company, the Participant’s share of FICA and other employment
taxes. If necessary, the Committee may reduce the Participant’s Company Account
in order to comply with this Section, to the extent permitted under Section 409A
of the Code and the Treasury Regulations thereunder.

ARTICLE IV.

INVESTMENTS

4.1 Measurement Funds.

(a) In the manner designated by the Committee, Participants may elect one or
more Measurement Funds to be used to determine the additional amounts to be
credited to their Accounts. Although the Participant may designate the
Measurement Funds, the Committee shall not be bound by such designation. The
Committee shall select from time to time, in its sole discretion, the
Measurement Funds to be available under the Plan.

(b) No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation to his Accounts thereto, the calculation of additional
amounts and the crediting or debiting of such amounts to a Participant’s
Accounts shall not be considered or construed in any manner as an actual
investment of his Accounts in any such Measurement Fund. In the event that the
Company, in its own discretion, decides to invest funds in any or all of the
Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Accounts
shall at all times be a bookkeeping entry only and shall not represent any
investment made on his behalf by the Company. The Participant shall at all times
remain an unsecured creditor of the Company.

4.2 Investment Elections.

(a) Deferral Accounts and Company Accounts. Except as provided in Section 4.3,
Participants may designate how their Deferral Accounts and Company Accounts, if
any, shall be deemed to be invested under the Plan.

(1) Such Participants may make separate investment elections for (i) their
future deferrals of Compensation, (ii) future Company Contributions and
(iii) the existing balances of their Accounts.

(2) Such Participants may make and change their investment elections by choosing
from the Measurement Funds designated by the Committee in accordance with the
procedures established by the Committee.

(3) Except as otherwise designated by the Committee, the available Measurement
Funds under this Section 4.2(a)(1) shall generally be the investment funds under
the 401(k) Plan (excluding any brokerage account option).

(4) If a Participant fails to elect a Measurement Fund under this Section, he
shall be deemed to have elected the default Measurement Fund (as designated by
the Committee) for all of his Accounts.

(b) Continuing Investment Elections. Participants who have had a Termination but
not yet commenced distributions under Article VII or Participants or
Beneficiaries who are receiving installment payments may continue to make
investment elections pursuant to subsection (a) and (b) above, as applicable,
except as otherwise determined by the Committee.

(c) Certain Deferral Subaccounts. A Participant may not direct the investment of
the Restricted Stock Unit subaccounts of the Deferral Accounts.

4.3 Compliance with Section 16 of the Exchange Act.

(a) Any Participant or Beneficiary who is subject to Section 16 of the Exchange
Act shall have his Measurement Fund elections under the Plan subject to the
requirements of the Exchange Act, as interpreted by the Committee.

(b) Notwithstanding any other provision of the Plan or any rule, instruction,
election form or other form, the Plan and any such rule, instruction or form
shall be subject to any additional conditions or limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3) that are requirements for the application of such
exemptive rule. To the extent permitted by applicable law, such Plan provision,
rule, instruction or form shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

ARTICLE V.

ACCOUNTS

5.1 Accounts.

(a) The Committee shall establish and maintain a Deferral Account, and a Company
Account for each Participant under the Plan. Each Participant’s Accounts shall
be divided into separate subaccounts in accordance with Section 5.2. Each such
subaccount shall be further divided into separate investment fund subaccounts,
each of which corresponds to a Measurement Fund elected by the Participant
pursuant to Section 4.2. In addition, participants’ Deferral Accounts may be
further divided into subaccounts consisting of deferred Restricted Stock Units.

(b) The performance of each elected Measurement Fund (either positive or
negative) shall be determined by the Committee, in its reasonable discretion,
based on the performance of the Measurement Funds themselves. A Participant’s
Accounts shall be credited or debited on each Valuation Date based on the
performance of each Measurement Fund selected by the Participant, as determined
by the Committee in its sole discretion, as though (i) a Participant’s Accounts
were invested in the Measurement Fund(s) selected by the Participant, in the
percentages applicable to such period, as of the close of business on the first
business day of such period, at the closing price on such date; (ii) the portion
of the Participant’s Compensation that was actually deferred pursuant to
Section 3.1 during any period were invested in the Measurement Fund(s) selected
by the Participant, in the percentages applicable to such period, no later than
the close of business on the first business day after the day on which such
amounts are actually deferred from the Participant’s Compensation, at the
closing price on such date; and (iii) any withdrawal or distribution made to a
Participant that decreases such Participant’s Accounts ceased being invested in
the Measurement Fund(s), in the percentages applicable to such period, no
earlier than one business day prior to the distribution, at the closing price on
such date. The Participant’s Company Contributions, if any, shall be credited to
his Company Account for purposes of this Section, in the manner determined by
the Committee.



5.2   Subaccounts.

(a) The Committee shall establish and maintain, with respect to a Participant’s
Deferral Account, a subaccount with respect to each Plan Year, to which shall be
credited the amount equal to the portion of the Participant’s Compensation
earned during such Plan Year that he elects to defer pursuant to Section 3.1,
debited by amounts equal to distributions to and withdrawals made by the
Participant and/or his Beneficiary and adjusted for investment earnings and
losses pursuant to Article V.

(b) The Committee shall establish and maintain, with respect to a Participant’s
Company Account, a subaccount with respect to each Plan Year, to which shall be
credited the amount equal to the Company Contributions, if any, made pursuant to
Section 3.3 on behalf of such Participant during such Plan Year, debited by
amounts equal to distributions to and withdrawals made by the Participant and/or
his Beneficiary and adjusted for investment earnings and losses pursuant to
Article V.

ARTICLE VI.

VESTING

Each Participant shall be 100% vested in his Deferral Account at all times,
provided, however, that any Restricted Stock Units a Participant elects to defer
shall remain subject to the conditions for vesting specified in any applicable
award notice or agreement. The Company will set conditions for the vesting of
any Company Contributions on or before the date they are contributed to the
Plan.

ARTICLE VII.

DISTRIBUTIONS

7.1 Distribution of Accounts.

(a) Distribution of Accounts.

(1) Normal Form. Except as provided in paragraph (2), paragraph (3) or
Section 7.3, a Participant’s Distributable Amount with respect to each Plan Year
shall be paid to the Participant in a single lump sum in cash on the
Participant’s Payment Date.

(2) Optional Forms. Instead of receiving his Distributable Amount with respect
to each Plan Year as described at Section 7.1(a)(1), the Participant may elect
in accordance with Section 3.2 an optional form of payment (on the form provided
by Company) at the time of his deferral election for such Plan Year to receive
his Distributable Amount in equal annual installments in cash (calculated as set
forth in Section 7.1(a)(6)) over a period of from two (2) up to fifteen
(15) years beginning on the Participant’s Payment Date. The payment of such
Participant’s Distributable Amount with respect each Plan Year shall be made or
commence on such Participant’s Payment Date.

(3) Distribution Election Changes. In the event that a Participant changes his
distribution form election with respect to a Plan Year in accordance with
Section 3.2(b), and such new distribution form election becomes effective upon
the Separation from Service or Disability of such Participant, the Distributable
Amount with respect to such Plan Year shall be paid to the Participant in
accordance with such new distribution form election.

(4) Small Accounts. Notwithstanding any provision to the contrary, in the event
the total of a Participant’s Distributable Amounts with respect to all Plan
Years is equal to or less than $50,000 on the Participant’s Payment Date, such
Distributable Amounts shall be distributed to the Participant (or his
Beneficiary, as applicable) in a lump sum.

(5) Investment Adjustments. The Participant’s Accounts shall continue to be
adjusted for investment earnings and losses pursuant to Section 4.2 and
Section 4.3 of the Plan until all amounts credited to his Accounts under the
Plan have been distributed.

(6) Calculating Installments. All installment payments made under the Plan shall
be determined in accordance with the annual fractional payment method,
calculated as follows: the balance of subaccounts in the Participant’s Accounts
with respect to a Plan Year shall be calculated as of the close of business on
the last business day of the year. The annual installment shall be calculated by
multiplying this balance by a fraction, the numerator of which is one, and the
denominator of which is the remaining number of annual payments due the
Participant. By way of example, if the Participant elects 10 year installments
for the distribution of the subaccounts in his Accounts with respect to a Plan
Year, the first payment shall be 1/10 of the balance of such subaccounts in his
Accounts calculated as described in this definition. The following year, the
payment shall be 1/9 of such subaccounts in the balance of the Participant’s
Accounts, calculated as described in this definition. Each annual installment
shall be paid on or as soon as practicable after the last business day of the
applicable year.

(b) Distribution on a Scheduled In-Service Withdrawal Date.

(1) In the case of a Participant who has elected a Scheduled In-Service
Withdrawal Date for a distribution to be made while still in the employ of the
Company, such Participant shall receive his Withdrawal Amount as shall have been
elected by the Participant to be subject to the Scheduled In-Service Withdrawal
Date. A Participant’s Scheduled In-Service Withdrawal Date with respect to
amounts of Compensation deferred in a given Plan Year must be at least one year
from the last day of the Plan Year for which such deferrals are made.

(2) The Participant may elect, in accordance with Section 3.2, to have the
Withdrawal Amount paid in a lump sum in cash or in equal annual installments in
cash (calculated as set forth in Section 7.1(a)(6)) over a period of from two
(2) up to fifteen (15) years beginning on the Participant’s Payment Date.

(3) A Participant may elect to change the Scheduled In-Service Withdrawal Date
for the Withdrawal Amount for any Plan Year in accordance with Section 3.2(d).

(4) In the event of Participant’s Separation from Service or Disability prior to
a Scheduled In-Service Withdrawal Date, the Participant’s entire Withdrawal
Amount shall be paid in accordance with the Participant’s election with respect
to such Plan Year under Section 7.1(a).

(c) Distribution upon Death. In the event a Participant dies, any remaining
balance in his Accounts shall be paid to his Beneficiary in a lump sum in cash
on the first business day of the seventh calendar month following the date of
the Participant’s death.

7.2 Hardship Distribution.

A Participant shall be permitted to elect a Hardship Distribution of all or a
portion of his Accounts under the Plan prior to the Payment Date, subject to the
following restrictions:

(a) The election to take a Hardship Distribution shall be made by filing the
form provided by the Committee before the date established by the Committee.

(b) The Committee shall have made a determination that the requested
distribution constitutes a Hardship Distribution in accordance with subsection
(d).

(c) The amount determined by the Committee as a Hardship Distribution shall be
paid in a single lump sum in cash as soon as practicable after the end of the
calendar month in which the Hardship Distribution election is made and approved
by the Committee. The Hardship Distribution shall be distributed proportionately
from the subaccounts in the Participant’s Accounts.

(d) If a Participant receives a Hardship Distribution, the Participant shall be
ineligible to contribute deferrals to the Plan for the following Plan Year.
“Hardship Distribution” shall mean a severe financial hardship to the
Participant resulting from (i) an illness or accident of the Participant, the
Participant’s spouse or of his dependent (as defined in Section 152(a) of the
Code), (ii) loss of a Participant’s property due to casualty, or (iii) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, as determined by the Committee in
accordance with Section 409A(a)(2)(B)(ii)(I) of the Code and the Treasury
Regulations thereunder. The amount of the Hardship Distribution with respect to
a severe financial hardship shall not exceed the amounts necessary to satisfy
such hardship, plus amounts necessary to pay taxes reasonably anticipated as a
result of the distribution, after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship), as determined by the Committee in accordance with Section
409A(a)(2)(B)(ii)(II) of the Code and the Treasury Regulations thereunder.

7.3 Effect of a Change in Control.

(a) In the event there is a Change in Control, the person who is the chief
executive officer (or, if not so identified, the Company’s highest ranking
officer) shall name a third-party fiduciary as the sole member of the Committee
immediately prior to such Change in Control. The appointed fiduciary, shall
oversee the administration of the Plan and provide for the distributions of the
accounts under the Plan in accordance with the terms of the Plan and the
elections of the Participants.

(b) Upon and after the occurrence of a Change in Control, the Company must
(i) pay all reasonable administrative fees and expenses of the appointed
fiduciary, (ii) indemnify the appointed fiduciary against any costs, expenses
and liabilities including, without limitation, attorney’s fees and expenses
arising in connection with the appointed fiduciary’s duties hereunder, other
than with respect to matters resulting from the gross negligence of the
appointed fiduciary or its agents or employees and (iii) timely provide the
appointed fiduciary with all necessary information related to the Plan, the
Participants and Beneficiaries.

(c) Notwithstanding Section 9.4, in the event there is a Change in Control no
amendment may be made to this Plan except as approved by the third-party
fiduciary. Upon a Change in Control, the Company shall establish an irrevocable
trust and contribute assets to such trust in an amount equal to the aggregate
amount credited to the Participants’ Accounts, as determined by the appointed
fiduciary, plus any deferred payments as they are deferred by the Participants.
Such trust shall conform to the model “rabbi trust” agreement provided by the
Internal Revenue Service in Revenue Procedure 92-64, as revised from time to
time, and shall be structured as an unfunded arrangement.

7.4 Inability to Locate Participant.

In the event that the Committee is unable to locate a Participant or Beneficiary
within two years following the required Payment Date, the amount allocated to
the Participant’s Accounts shall be forfeited. If, after such forfeiture, the
Participant or Beneficiary later claims such benefit, such benefit shall be
reinstated without interest or earnings from the date of forfeiture, subject to
applicable escheat laws.

7.5 Prohibition on Acceleration of Distributions.

The time or schedule of payment of any withdrawal or distribution under the Plan
shall not be subject to acceleration, except as provided under Treasury
Regulations promulgated in accordance with Section 409A(a)(3) of the Code.

ARTICLE VIII.

ADMINISTRATION

8.1 Committee. The Committee shall administer the Plan in accordance with this
Article.

8.2 Administrator.

The Administrator, unless restricted by the Committee, shall exercise the powers
under Sections 8.4 and 8.5 except when the exercise of such authority would
materially affect the cost of the Plan to the Company or materially increase
benefits to Participants.

8.3 Committee Action.

The Committee shall act at meetings by affirmative vote of a majority of the
members of the Committee. Any action permitted to be taken at a meeting may be
taken without a meeting if, prior to such action, a written consent to the
action is signed by all members of the Committee and such written consent is
filed with the minutes of the proceedings of the Committee. A member of the
Committee shall not vote or act upon any matter which relates solely to himself
or herself as a Participant. The chairman or any other member or members of the
Committee designated by the chairman may execute any certificate or other
written direction of behalf of the Committee.

8.4 Powers and Duties of the Committee.

(a) The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with its terms, shall be charged with the general
administration of the Plan, and shall have all powers necessary to accomplish
its purposes as set forth herein, including, but not by way of limitation, the
following:

(1) To select the Measurement Funds in accordance with Section 4.1 hereof;

(2) To construe and interpret the terms and provisions of the Plan and to remedy
any inconsistencies or ambiguities hereunder;

(3) To select employees eligible to participate in the Plan;

(4) To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;

(5) To maintain all records that may be necessary for the administration of the
Plan;

(6) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

(7) To make and publish such rules for the regulation of the Plan and procedures
for the administration of the Plan as are not inconsistent with the terms
hereof;

(8) To appoint a plan administrator or any other agent, and to delegate to them
such powers and duties in connection with the administration of the Plan as the
Committee may from time to time prescribe; and

(9) To take all actions necessary for the administration of the Plan.

8.5 Delegation of Authority

To the extent permitted by applicable law, the Committee may from time to time
delegate to a committee of one or more members of the Board or one or more
executives or employees of the Company its powers and duties under the Plan,
including its power and authority under Section 9.4. Any delegation hereunder
shall be subject to the restrictions and limits that the Committee specifies at
the time of such delegation, and the Committee may at any time rescind the
authority so delegated or appoint a new delegatee. At all times, the delegatee
appointed under this Section 8.5 shall serve in such capacity at the pleasure of
the Committee.

8.6 Construction and Interpretation.

The Committee shall have full discretion to construe and interpret the terms and
provisions of this Plan, which interpretations or construction shall be final
and binding on all parties, including but not limited to the Company and any
Participant or Beneficiary. The Committee shall administer such terms and
provisions in a uniform and nondiscriminatory manner and in full accordance with
any and all laws applicable to the Plan.

8.7 Information.

To enable the Committee to perform its functions, the Company shall supply full
and timely information to the Committee on all matters relating to the
Compensation of all Participants, their death or other events which cause
termination of their participation in this Plan, and such other pertinent facts
as the Committee may require.

8.8 Compensation, Expenses and Indemnity.

(a) The members of the Committee shall serve without compensation for their
services hereunder.

(b) The Committee is authorized at the expense of the Company to employ such
legal counsel and other advisors as it may deem advisable to assist in the
performance of its duties hereunder. Expenses and fees in connection with the
administration of the Plan shall be paid by the Company.

(c) To the extent permitted by applicable state law, the Company shall indemnify
and save harmless the Committee and each member thereof, the Board of Directors
and any delegate of the Committee who is an employee of the Company against any
and all expenses, liabilities and claims, including legal fees to defend against
such liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
Company or provided by the Company under any bylaw, agreement or otherwise, as
such indemnities are permitted under state law.

8.9 Quarterly Statements.

Under procedures established by the Committee, a Participant shall receive a
statement with respect to such Participant’s Accounts on a quarterly basis as of
each March 31, June 30, September 30 and December 31.

8.10 Disputes.

(a) Claim.

A person who believes that he is being denied a benefit to which he is entitled
under this Agreement (hereinafter referred to as “Claimant”) may file a written
request for such benefit with the Administrator, setting forth his claim. The
request must be addressed to the Administrator at the Company at its then
principal place of business.

(b) Claim Decision.

Upon receipt of a claim, the Administrator shall advise the Claimant that a
reply shall be forthcoming within 90 days and shall, in fact, deliver such reply
within such period. The Administrator may, however, extend the reply period for
an additional 90 days for special circumstances.

If the claim is denied in whole or in part, the Administrator shall inform the
Claimant in writing, using language calculated to be understood by the Claimant,
setting forth: (i) the specified reason or reasons for such denial; (ii) the
specific reference to pertinent provisions of this Agreement on which such
denial is based; (iii) a description of any additional material or information
necessary for the Claimant to perfect his claim and an explanation of why such
material or such information is necessary; (iv) appropriate information as to
the steps to be taken if the Claimant wishes to submit the claim for review; and
(v) the time limits for requesting a review under subsection (c).

(c) Request For Review.

Within 60 days after the receipt by the Claimant of the written decision
described above, the Claimant may request in writing a review the determination
of the Administrator. Such review shall be completed by the Committee. Such
request must be addressed to the Secretary of the Company, at its then principal
place of business. The Claimant or his duly authorized representative may, but
need not, review the pertinent documents and submit issues and comments in
writing for consideration by the Committee. If the Claimant does not request a
review within such 60-day period, he shall be barred and estopped from
challenging the Administrator’s determination.

(d) Review of Decision.

Within 60 days after the receipt of a request for review by the Committee, as
applicable, after considering all materials presented by the Claimant, the
Committee shall inform the Participant in writing, in a manner calculated to be
understood by the Claimant, the decision setting forth the specific reasons for
the decision contained specific references to the pertinent provisions of this
Plan on which the decision is based. If special circumstances require that the
60 day time period be extended, the Committee, as applicable, shall so notify
the Claimant and shall render the decision as soon as possible, but no later
than 120 days after receipt of the request for review.



8.11   Compliance with Section 409A of the Code.

The Plan shall be interpreted, construed and administered in a manner that
satisfies the requirements of Sections 409A(a)(2), (3) and (4) of the Code and
the Treasury Regulations thereunder.

ARTICLE IX.

MISCELLANEOUS

9.1 Unsecured General Creditor.

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company. No assets of the Company shall be held in any way as
collateral security for the fulfilling of the obligations of the Company under
this Plan. Any and all of the Company’s assets shall be, and remain, the general
unpledged, unrestricted assets of the Company. The Company’s obligation under
the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future, and the rights of the Participants and
Beneficiaries shall be no greater than those of unsecured general creditors. It
is the intention of the Company that this Plan be unfunded for purposes of the
Code and Title I of ERISA.

9.2 Restriction Against Assignment.

(a) The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or entity. No right,
title or interest in the Plan or in any account may be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution. No right, title or interest in the Plan or in any Account shall be
liable for the debts, contracts or engagements of the Participant or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

(b) Notwithstanding the provisions of subsection (a), a Participant’s interest
in his Account may be transferred by the Participant pursuant to a domestic
relations order that constitutes a “qualified domestic relations order” as
defined by the Code or Title I of ERISA.

9.3 Withholding.

There shall be deducted from each payment made under the Plan or any other
Compensation payable to the Participant (or Beneficiary) all taxes which are
required to be withheld by the Company in respect to such payment or this Plan.
The Company shall have the right to reduce any payment (or compensation) by the
amount of such of cash sufficient to provide the amount of said taxes.

9.4 Amendment, Modification, Suspension or Termination.

(a) Subject to Section 7.3, the Committee may amend, modify, suspend or
terminate the Plan in whole or in part, except that no amendment, modification,
suspension or termination shall have any retroactive effect to reduce any vested
amounts allocated to a Participant’s Accounts. In the event of Plan termination,
distributions shall continue to be made in accordance with the terms of the
Plan.

(b) Notwithstanding anything to the contrary in the Plan, if and to the extent
the Company shall determine that the terms of the Plan may result in the failure
of the Plan, or amounts deferred by or for any Participant under the Plan, to
comply with the requirements of Section 409A of the Code, or any applicable
regulations or guidance promulgated by the Secretary of the Treasury in
connection therewith, the Company shall have authority to take such action to
amend, modify, cancel or terminate the Plan or distribute any or all of the
amounts deferred by or for a Participate, as it deems necessary or advisable,
including without limitation:

(1) Any amendment or modification of the Plan to conform the Plan to the
requirements of Section 409A of the Code or any regulations or other guidance
thereunder (including, without limitation, any amendment or modification of the
terms of any applicable to any Participant’s Accounts regarding the timing or
form of payment).

(2) Any cancellation or termination of any unvested interest in a Participant’s
Accounts without any payment to the Participant.

(3) Any cancellation or termination of any vested interest in any Participant’s
Accounts, with immediate payment to the Participant of the amount otherwise
payable to such Participant.

Any such amendment, modification, cancellation, or termination of the Plan may
adversely affect the rights of a Participant without the Participant’s consent.

9.5 Designation of Beneficiary.

(a) Each Participant shall have the right to designate, revoke and redesignate
Beneficiaries hereunder and to direct payment of his Distributable Amount to
such Beneficiaries upon his death.

(b) Designation, revocation and redesignation of Beneficiaries must be made in
writing in accordance with the procedures established by the Committee and shall
be effective upon delivery to the Committee.

(c) No designation of a Beneficiary other than the Participant’s spouse shall be
valid unless consented in writing by such spouse. If there is no Beneficiary
designation in effect, or the designated beneficiary does not survive the
Participant, then the Participant’s spouse shall be the Beneficiary. If there is
no surviving spouse, the duly appointed and currently acting personal
representative of the Participant’s estate (which shall include either the
Participant’s probate estate or living trust) shall be the Beneficiary.

(d) After the Participant’s death, any Beneficiary (other than the Participant’s
estate) who is to receive installment payments may designate a secondary
beneficiary to receive amounts due under this Plan to the Beneficiary in the
event of the Beneficiary’s death prior to receiving full payment from the Plan.
If no secondary beneficiary is designated, it shall be the Beneficiary’s estate.

9.6 Governing Law.

Subject to ERISA, this Plan shall be construed, governed and administered in
accordance with the laws of the State of California.

9.7 Compliance with Code Section 162(m).

It is the intent of the Company that any Compensation which is deferred under
the Plan by a person who is, with respect to the year of distribution, deemed by
the Committee to be a “covered employee” within the meaning of Code Section
162(m) and regulations thereunder, which Compensation constitutes either
“qualified performance-based compensation” within the meaning of Code Section
162(m) and regulations thereunder or compensation not otherwise subject to the
limitation on deductibility under Section 162(m) and regulations thereunder,
shall not, as a result of deferral hereunder, become compensation with respect
to which the Company in fact would not be entitled to a tax deduction under Code
Section 162(m). If the Company determines in good faith prior to a Change in
Control that there is a reasonable likelihood that any compensation paid to a
Participant for a taxable year of the Company would not be deductible by the
Company solely by reason of the limitation under Code Section 162(m), then to
the extent deemed necessary by the Committee to ensure that the entire amount of
any distribution to the Participant pursuant to this Plan prior to the Change in
Control is deductible, the Company may defer all or any portion of a
distribution under this Plan. Any amounts deferred pursuant to this limitation
shall continue to be credited/debited with additional amounts in accordance with
Article IV, even if such amount is being paid out in installments. The amounts
so deferred and amounts credited thereon shall be distributed to the Participant
or his Beneficiary (in the event of the Participant’s death) commencing as soon
as reasonably practicable following the Plan Year in which such Participant’s
Separation from Service, Disability or Death occurs, or if earlier, the
effective date of a Change in Control. Notwithstanding anything to the contrary
in this Plan, this Section shall not apply to any distributions made after a
Change in Control.

9.8 Payments on Behalf of Persons Under Incapacity.

In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Committee, is considered by reason of physical or
mental condition to be unable to give a valid receipt therefore, the Committee
may direct that such payment be made to any person found by the Committee, in
its sole judgment, to have assumed the care of such person. Any payment made
pursuant to such termination shall constitute a full release and discharge of
the Committee and the Company.

9.9 Limitation of Rights.

Neither the establishment of the Plan nor any modification thereof, nor the
creating of any fund or account, nor the payment of any benefits shall be
construed as giving to any Participant or other person any legal or equitable
right against the Company except as provided in the Plan. In no event shall the
terms of employment of, or membership on the Board by, any Participant be
modified or in any way be effected by the provisions of the Plan.

9.10 Exempt ERISA Plan

The Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of management or highly
compensated employees within the meaning of Sections 201, 301 and 401 of ERISA
and therefore to be exempt from Parts 2, 3 and 4 of Title I of ERISA.

9.11 Notice

Any notice or filing required or permitted to be given to the Committee under
the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to the principal office of the Company, directed
to the attention of the General Counsel and Secretary of the Company. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification.

9.12 Errors and Misstatements

In the event of any misstatement or omission of fact by a Participant to the
Committee or any clerical error resulting in payment of benefits in an incorrect
amount, the Committee shall promptly cause the amount of future payments to be
corrected upon discovery of the facts and shall pay or, if applicable, cause the
Plan to pay, the Participant or any other person entitled to payment under the
Plan any underpayment in a lump sum or to recoup any overpayment from future
payments to the Participant or any other person entitled to payment under the
Plan in such amounts as the Committee shall direct or to proceed against the
Participant or any other person entitled to payment under the Plan for recovery
of any such overpayment.

9.13 Pronouns and Plurality

The masculine pronoun shall include the feminine pronoun, and the singular the
plural where the context so indicates.

9.14 Severability

In the event that any provision of the Plan shall be declared unenforceable or
invalid for any reason, such unenforceability or invalidity shall not affect the
remaining provisions of the Plan but shall be fully severable, and the Plan
shall be construed and enforced as if such unenforceable or invalid provision
had never been included herein.

9.15 Status

The establishment and maintenance of, or allocations and credits to, the
Accounts of any Participant shall not vest in any Participant any right, title
or interest in and to any Plan assets or benefits except at the time or times
and upon the terms and conditions and to the extent expressly set forth in the
Plan.

9.16 Headings.

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

3